UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported) February 10, 2016 j2 Global,Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 0-25965 (Commission File Number) 47-1053457 (IRS Employer Identification No.) 6922 Hollywood Blvd. Suite 500 Los Angeles, California90028 (Address of principal executive offices) (323)860-9200 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 and 7.01.Results of Operations and Financial Condition and Regulation FD Disclosure On February 10, 2016, j2 Global, Inc. (the “Company”) issued a press release announcing its financial results for the fourth quarter and year ended December 31, 2015, and the following financial guidance for fiscal year 2016: revenues between $830 and $860 million and Adjusted Non-GAAP earnings per diluted share of between $4.70 and $5.00. The Company also announced that it has declared a quarterly cash dividend of $0.3250 per common share. The dividend will be paid on March 10, 2016, to all shareholders of record as of the close of business on February 23, 2016. Future dividends will be subject to approval by the Company’s Board of Directors. The Company also announced that it has extended its five million share repurchase program set to expire February 20, 2016, by an additional year. Approximately 2.9 million shares remain available for purchase under the program. A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. Also on February 10, 2016, at 5:00 p.m. Eastern Time, the Company hosted its fourth quarter and year-end 2015 earnings conference call and Webcast. Via the Webcast, the Company presented portions of its February 2016 Investor Presentation, which contains a summary of the Company’s financial results for the fiscal year ended December 31, 2015, financial estimates for fiscal year 2016 and certain other financial and operating information regarding the Company. A copy of this presentation is furnished as Exhibit 99.2 to this Form 8-K. This Current Report on Form 8-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Such forward-looking statements are subject to numerous assumptions, risks and uncertainties that could cause actual results to differ materially from those described in such statements.Such forward-looking statements are based on management’s expectations or beliefs as of February 10, 2016.Factors that might cause such differences include, but are not limited to, a variety of economic, competitive, and regulatory factors, many of which are beyond the Company’s control and are described in the Company’s Annual Report on Form 10-K filed by the Company on March 2, 2015 with the Securities and Exchange Commission (the “SEC”) and the other reports the Company files from time to time with the SEC.The Company undertakes no obligation to revise or publicly release any updates to such statements based on future information or actual results. NOTE: This information is being furnished under both Item 2.02 (Results of Operations and Financial Condition) and Item 7.01 (Regulation FD Disclosure) of Form 8-K and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Press Release dated February 10, 2016. February 2016 Investor Presentation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. j2 Global, Inc. (Registrant) Date: February 10, 2016 By: /s/ Jeremy Rossen Jeremy Rossen Vice President and General Counsel INDEX TO EXHIBITS Exhibit Number Description Press Release dated February 10, 2016. February 2016 Investor Presentation.
